                  UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT

------------------------------x
                              :
GLADYS FELICIANO VELEZ        :    Civ. No. 3:18CV01101(SALM)
                              :
v.                            :
                              :
NANCY A. BERRYHILL,           :
ACTING COMMISSIONER, SOCIAL   :
SECURITY ADMINISTRATION       :    April 3, 2019
                              :
------------------------------x

                     RULING ON CROSS MOTIONS

    Plaintiff Gladys Feliciano Velez (“plaintiff”), brings this

appeal under §205(g) of the Social Security Act (the “Act”), as

amended, 42 U.S.C. §405(g), seeking review of a final decision

by the Commissioner of the Social Security Administration (the

“Commissioner” or “defendant”) denying her application for

Disability Insurance Benefits (“DIB”) under the Act. Plaintiff

has moved for an order reversing the decision of the

Commissioner. [Doc. #24]. Defendant has filed a cross-motion

seeking an order affirming the decision of the Commissioner.

[Doc. #26].

    For the reasons set forth below, defendant’s Motion for an

Order Affirming the Decision of the Commissioner [Doc. #26] is

GRANTED, and plaintiff’s Motion for Order Reversing the Decision

of the Commissioner [Doc. #24] is DENIED.




                              ~ 1 ~
I.   PROCEDURAL HISTORY1

     Plaintiff filed an application for DIB on January 14, 2015,

alleging disability beginning January 1, 1999. See Certified

Transcript of the Administrative Record, Doc. #19, compiled on

August 9, 2018, (hereinafter “Tr.”) at 220-26. Plaintiff later

amended her alleged onset date to June 30, 2013. See Tr. 42.2

Plaintiff’s application was denied initially on June 30, 2015,

see Tr. 95-98, and upon reconsideration on November 5, 2015, see

Tr. 101-03.

     Following the denial of plaintiff’s application, on October

5, 2017, plaintiff, represented by Attorney Kerin M. Woods,

appeared and testified at a hearing before Administrative Law

Judge (“ALJ”) Ryan A. Alger. See Tr. 38-60.3 Plaintiff testified

with the assistance of a Spanish-language interpreter. See Tr.

40. Vocational Expert (“VE”) Hank Lerner also testified at the



1 Plaintiff filed a Statement of Material facts with her motion
and supporting memorandum [Doc. #24-2], to which defendant filed
a Responsive Statement of Facts [Doc. #26-2].

2 The beginning of the ALJ’s decision states that plaintiff
“requested to amend the alleged onset date to June 20, 2013.”
Tr. 15. That date appears to be a typographical error in light
of the hearing testimony reflected at page 42 of the
administrative record and other portions of the ALJ’s decision,
which state that plaintiff’s amended alleged onset date is June
30, 2013. See Tr. 17, Tr. 23.
3 Plaintiff, who was then unrepresented, appeared by video
conference at a hearing on January 19, 2017, before ALJ Timothy
Belford. See Tr. 62-67. The hearing was adjourned so that
plaintiff could obtain legal representation. See generally id.
                              ~ 2 ~
hearing. See Tr. 55-59; see also Tr. 408-13. On November 1,

2017, the ALJ issued an unfavorable decision. See Tr. 9-30. On

May 10, 2018, the Appeals Council denied plaintiff’s request for

review, thereby making the ALJ’s decision the final decision of

the Commissioner. See Tr. 1-8. The case is now ripe for review

under 42 U.S.C. §405(g).

      Plaintiff timely filed this action for review. See Doc. #1.

She now moves to reverse the Commissioner’s decision. [Doc.

#24]. On appeal, plaintiff argues:

      1. The ALJ erred when determining plaintiff’s Residual

        Functional Capacity (“RFC”);

      2. The ALJ erred when assessing plaintiff’s credibility; and

      3. The ALJ’s step four findings are not supported by

        substantial evidence.4

See generally Doc. #24-1. As set forth below, the Court finds

that the ALJ’s decision is supported by substantial evidence and

there is no reversible error.

II.   STANDARD OF REVIEW

      The review of a Social Security disability determination

involves two levels of inquiry. First, the Court must decide

whether the Commissioner applied the correct legal principles in

making the determination. Second, the Court must decide whether


4 The Court has reordered the sequence in which plaintiff’s
arguments appear in her brief.
                                 ~ 3 ~
the determination is supported by substantial evidence. See

Balsamo v. Chater, 142 F.3d 75, 79 (2d Cir. 1998) (citation

omitted). Substantial evidence is evidence that a reasonable

mind would accept as adequate to support a conclusion; it is

more than a “mere scintilla.” Richardson v. Perales, 402 U.S.

389, 401 (1971) (quoting Consolidated Edison Co. v. NLRB, 305

U.S. 197, 229 (1938)). The reviewing court’s responsibility is

to ensure that a claim has been fairly evaluated by the ALJ. See

Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983) (citation

omitted).

    The Court does not reach the second stage of review –

evaluating whether substantial evidence supports the ALJ’s

conclusion – if the Court determines that the ALJ failed to

apply the law correctly. See Norman v. Astrue, 912 F. Supp. 2d

33, 70 (S.D.N.Y. 2012) (“The Court first reviews the

Commissioner’s decision for compliance with the correct legal

standards; only then does it determine whether the

Commissioner’s conclusions were supported by substantial

evidence.” (citing Tejada v. Apfel, 167 F.3d 770, 773-74 (2d

Cir. 1999))). “Where there is a reasonable basis for doubt

whether the ALJ applied correct legal principles, application of

the substantial evidence standard to uphold a finding of no

disability creates an unacceptable risk that a claimant will be

deprived of the right to have her disability determination made

                              ~ 4 ~
according to the correct legal principles.” Johnson v. Bowen,

817 F.2d 983, 986 (2d Cir. 1987).

    “[T]he crucial factors in any determination must be set

forth with sufficient specificity to enable [a reviewing court]

to decide whether the determination is supported by substantial

evidence.” Ferraris v. Heckler, 728 F.2d 582, 587 (2d Cir. 1984)

(alterations added) (citing Treadwell v. Schweiker, 698 F.2d

137, 142 (2d Cir. 1983)). The ALJ is free to accept or reject

the testimony of any witness, but a “finding that the witness is

not credible must nevertheless be set forth with sufficient

specificity to permit intelligible plenary review of the

record.” Williams ex rel. Williams v. Bowen, 859 F.2d 255, 260-

61 (2d Cir. 1988) (citing Carroll v. Sec. Health and Human

Servs., 705 F.2d 638, 643 (2d Cir. 1983)). “Moreover, when a

finding is potentially dispositive on the issue of disability,

there must be enough discussion to enable a reviewing court to

determine whether substantial evidence exists to support that

finding.” Johnston v. Colvin, No. 3:13CV00073(JCH), 2014 WL

1304715, at *6 (D. Conn. Mar. 31, 2014) (citing Peoples v.

Shalala, No. 92CV4113, 1994 WL 621922, at *4 (N.D. Ill. Nov. 4,

1994)).

    It is important to note that in reviewing the ALJ’s

decision, this Court’s role is not to start from scratch. “In

reviewing a final decision of the SSA, this Court is limited to

                              ~ 5 ~
determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct

legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.

2012) (quoting Lamay v. Comm’r of Soc. Sec., 562 F.3d 503, 507

(2d Cir. 2009)). “[W]hether there is substantial evidence

supporting the appellant’s view is not the question here;

rather, we must decide whether substantial evidence supports the

ALJ’s decision.” Bonet ex rel. T.B. v. Colvin, 523 F. App’x 58,

59 (2d Cir. 2013) (summary order) (citations omitted)

III. SSA LEGAL STANDARD

    Under the Social Security Act, every individual who is

under a disability is entitled to disability insurance benefits.

42 U.S.C. §423(a)(1).

    To be considered disabled under the Act and therefore

entitled to benefits, plaintiff must demonstrate that she is

unable to work after a date specified “by reason of any

medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12

months.” 42 U.S.C. §423(d)(1)(A). Such impairment or impairments

must be “of such severity that he is not only unable to do his

previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful

work which exists in the national economy.” 42 U.S.C.

                              ~ 6 ~
§423(d)(2)(A); 20 C.F.R. §404.1520(c) (requiring that the

impairment “significantly limit[] ... physical or mental ability

to do basic work activities” to be considered “severe”

(alterations added)).

     There is a familiar five-step analysis used to determine if

a person is disabled. See 20 C.F.R. §404.1520. In the Second

Circuit, the test is described as follows:

     First, the Secretary considers whether the claimant is
     currently engaged in substantial gainful activity. If he
     is not, the Secretary next considers whether the
     claimant has a “severe impairment” which significantly
     limits his physical or mental ability to do basic work
     activities. If the claimant suffers such an impairment,
     the third inquiry is whether, based solely on medical
     evidence, the claimant has an impairment which is listed
     in Appendix 1 of the regulations. If the claimant has
     such an impairment, the Secretary will consider him
     disabled without considering vocational factors such as
     age, education, and work experience; the Secretary
     presumes that a claimant who is afflicted with a “listed”
     impairment is unable to perform substantial gainful
     activity.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per

curiam). If and only if the claimant does not have a listed

impairment, the Commissioner engages in the fourth and fifth

steps:

     Assuming the claimant does not have a listed impairment,
     the fourth inquiry is whether, despite the claimant’s
     severe impairment, he has the residual functional
     capacity to perform his past work. Finally, if the
     claimant is unable to perform his past work, the
     Secretary then determines whether there is other work
     which the claimant could perform. Under the cases
     previously discussed, the claimant bears the burden of


                               ~ 7 ~
      proof as to the first four steps, while the Secretary
      must prove the final one.

Id.

      “Through the fourth step, the claimant carries the burdens

of production and persuasion, but if the analysis proceeds to

the fifth step, there is a limited shift in the burden of proof

and the Commissioner is obligated to demonstrate that jobs exist

in the national or local economies that the claimant can perform

given [her] residual functional capacity.” Gonzalez ex rel.

Guzman v. Dep’t of Health and Human Serv., 360 F. App’x 240, 243

(2d Cir. 2010) (alteration added) (citing 68 Fed. Reg. 51155

(Aug. 26, 2003)); Poupore v. Astrue, 566 F.3d 303, 306 (2d Cir.

2009) (per curiam)). The RFC is what a person is still capable

of doing despite limitations resulting from her physical and

mental impairments. See 20 C.F.R. §404.1545(a)(1).

      “In assessing disability, factors to be considered are (1)

the objective medical facts; (2) diagnoses or medical opinions

based on such facts; (3) subjective evidence of pain or

disability testified to by the claimant or others; and (4) the

claimant’s educational background, age, and work experience.”

Bastien v. Califano, 572 F.2d 908, 912 (2d Cir. 1978).

“[E]ligibility for benefits is to be determined in light of the

fact that ‘the Social Security Act is a remedial statute to be




                               ~ 8 ~
broadly construed and liberally applied.’” Id. (quoting Haberman

v. Finch, 418 F.2d 664, 667 (2d Cir. 1969)).

IV.   THE ALJ’S DECISION

      Following the above-described sequential evaluation

process, the ALJ concluded that since the amended alleged onset

date of June 30, 2013, through the date of his decision,

plaintiff was not disabled under the Act. See Tr. 23. At step

one, the ALJ found that plaintiff had not engaged in substantial

gainful activity since the amended alleged onset date of June

30, 2013. See Tr. 17. At step two, the ALJ found that plaintiff

had the severe impairments of “fibromyalgia, degenerative disc

disease of the cervical and lumbar spine, and osteoarthritis of

her left shoulder[.]” Id. The ALJ found plaintiff also suffered

from the following non-severe impairments: breast

fibrosclerosis; hypertension; asthma; diverticulosis;

“gastoesophageal reflux disease”; and cataracts. See Tr. 17-18.

      At step three, the ALJ found that plaintiff’s impairments,

either alone or in combination, did not meet or medically equal

the severity of any of the listed impairments in 20 C.F.R. Pt.

404, Subpt. P, App. 1. See Tr. 18-19. The ALJ specifically

considered listings 1.04 (disorders of the spine) and 1.02

(major dysfunction of a joint). See id. The ALJ considered

plaintiff’s fibromyalgia “under the requirements of SSR 12-2p.”

Tr. 19.

                               ~ 9 ~
     The ALJ next found plaintiff had the RFC

     to perform light work as defined in 20 CFR 404.1567(b)
     except she could only occasionally climb ramps and
     stairs, never climb ladders, ropes or scaffolding,
     perform no overhead work with her bilateral upper
     extremities, and perform no work around unprotected
     heights.

Id. At step four, the ALJ concluded: “The claimant is capable of

performing past relevant work as a Social Worker. This work does

not require performance of work-related activities precluded by

the claimant’s residual functional capacity (20 CFR 404.1565).”

Tr. 23. Thus, the ALJ determined that plaintiff “has not been

under a disability, as defined in the Social Security Act, from

June 30, 2013, through the date of []his decision[.]” Id.

V.   DISCUSSION

     Plaintiff raises several arguments in support of reversal

or remand. See generally Doc. #24-1. The Court addresses each in

turn.

     A.   RFC Determination

     Plaintiff asserts that the ALJ’s RFC determination is

flawed in three respects. First, plaintiff contends that the ALJ

erred by failing to consider plaintiff’s ability to communicate

in English. See Doc. #24-1 at 3. Second, plaintiff contends that

the RFC “is not consistent with the medical evidence and

testimony[]” related to plaintiff’s bilateral hand and wrist

symptoms. Id. at 9-10. Third, plaintiff asserts that the ALJ


                              ~ 10 ~
failed to “recognize the severity of plaintiff’s back and neck

symptoms[.]” Id. at 12. Defendant responds that substantial

evidence supports the ALJ’s RFC determination. See generally

Doc. #26-1 at 5-13.

    Plaintiff’s RFC is “the most [she] can still do despite

[her] limitations.” 20 C.F.R. §404.1545(a)(1). The RFC is

assessed “based on all the relevant evidence in [the] case

record[,]” including “all of the relevant medical and other

evidence.” 20 C.F.R. §§404.1545(a)(1), (3).

         1.   Ability to Communicate in English

    Plaintiff asserts that “[t]he ALJ must consider the

plaintiff’s ability to communicate in English when determining

the plaintiff’s RFC.” Doc. #24-1 at 3. Plaintiff contends that

the ALJ erred because he failed “to make any findings at all in

his RFC as to the plaintiff’s ability to communicate in

English.” Id. In support of that position, plaintiff relies on

20 C.F.R. §404.1564(b)(5). See id.

    Plaintiff’s reliance on 20 C.F.R. §404.1564 is misplaced.

That Regulation governs “education as a vocational factor” and

addresses the categories used to evaluate a claimant’s

educational level, including, inter alia, “a person’s ability to

communicate in English[.]” 20 C.F.R. §404.1564(b)(5). The RFC,

however, does not account for such vocational factors. Rather,

the RFC “is the most the claimant can do despite the limitations

                              ~ 11 ~
of her physical or mental impairments.” Gray v. Astrue, No.

04CV3736(JCF), 2007 WL 2874049, at *3 (S.D.N.Y. Oct. 3, 2007),

report and recommendation adopted as modified, 2009 WL 1598798

(June 8, 2009); see also 20 C.F.R. 404.1545(a)(1) (“Residual

functional capacity assessment. Your impairment(s), and any

related symptoms, such as pain, may cause physical and mental

limitations that affect what you can do in a work setting. Your

residual functional capacity is the most you can still do

despite your limitations.”).

    A plaintiff’s RFC is determined as part of the fourth step

of the sequential evaluation, and it is not until “the fifth and

last step” that the ALJ considers plaintiff’s “residual

functional capacity and [his or her] age, education, and work

experience to see if [he or she] can make an adjustment to other

work.” 20 C.F.R. §§404.1520(a)(iv)-(v) (emphasis added). As this

Court and others have noted: “A claimant’s ability to

communicate in English is evaluated as a vocational factor of

education at step five of the sequential evaluation.” Yulfo-

Reyes v. Berryhill, No. 3:17CV2015(SALM), 2018 WL 5840030, at

*10 (D. Conn. Nov. 8, 2018); see also Durakovic v. Comm’r of

Soc. Sec., No. 3:17CV894(TJM)(WBC), 2018 WL 4039372, at *9

(N.D.N.Y. May 30, 2018) (“A plaintiff’s ability to communicate

in English is assessed at step five under the vocational factor

of education.”), report and recommendation adopted, 2018 WL

                               ~ 12 ~
4033757 (Aug. 23, 2018); Sonia V. v. Comm’r of Soc. Sec., No.

5:18CV22(ATB), 2019 WL 428829, at *7 (N.D.N.Y. Feb. 4, 2019)

(same). Accordingly, the ALJ was not required to consider

plaintiff’s ability to communicate in English when assessing

plaintiff’s RFC.5 Indeed, as will be discussed infra, because

this matter was decided at step four of the sequential

evaluation, the ALJ was not required to proceed to step five

where vocational factors, including education, are considered.

Thus, there is no error on this point.

          2.   Bilateral Hand and Wrist Symptoms

     Plaintiff raises several arguments in connection with the

ALJ’s consideration of her alleged bilateral hand and wrist

symptoms. The Court addresses each in turn.

     Plaintiff first asserts that the ALJ “ignore[d] the

plaintiff’s testimony at the hearing that she stopped working in

2013 because she was unable to perform the duties of her job

because of her physical symptoms[,]” including a report stating

plaintiff “made changes to her work activity one year before she

stopped working, including no longer writing reports because of

symptoms of arthritis[.]” Doc #24-1 at 10-11 (citing Tr. 257).

Plaintiff’s argument is without merit. The ALJ expressly stated



5 Counsel for plaintiff advanced this same argument in a separate
matter, which the Court rejected on similar grounds. See
Cardenas v. Berryhill, No. 3:16CV01216(SALM), 2017 WL 3621073,
at *11 (D. Conn. Aug. 23, 2017).
                              ~ 13 ~
in his decision: “In hearing, the claimant testified that she

last worked in June of 2013, retiring due to her physical

impairments.” Tr. 19 (sic); see also Tr. 21 (noting plaintiff’s

retirement in 2013 and the reported “severity of her symptoms at

that time[]”). Although the ALJ did not explicitly address the

report relied on by plaintiff, it is well settled that “an ALJ

is not required to discuss every piece of evidence submitted.

An ALJ’s failure to cite specific evidence does not indicate

that evidence was not considered.” Brault v. Soc. Sec. Admin.,

Comm’r, 683 F.3d 443, 448 (2d Cir. 2012) (internal citation and

quotation marks omitted). Accordingly, the Court finds no error

on this point.

    Plaintiff next contends that “the ALJ failed to recognize

that while the plaintiff had symptoms related to joint pain

beginning in 1999, she reported worsening joint pain and spasms

in 2013 and 2014, when treated in Puerto Rico, before relocating

to Connecticut.” Doc. #24-1 at 11 (citing Tr. 456-57). Again,

plaintiff is mistaken. The ALJ considered plaintiff’s reported

worsening symptoms and found those complaints not entirely

credible:

    In summary, the totality of the record shows that the
    claimant has reported a long history of widespread joint
    pain beginning in 1999, but was capable of continuing to
    engage in successful gainful work activity until she
    retired from her occupation in 2013. Despite her
    allegations in hearing regarding the severity of her
    symptoms at that time, the record shows that when the

                              ~ 14 ~
    claimant moved to Connecticut in 2014, she received
    generally conservative treatment for her impairments[.]

Tr. 21 (emphasis added). Additionally, the record on which

plaintiff relies in support of this argument is taken out of

context. The medical record, a translation from the original

Spanish-language document, states: “The patient complains of

spam. The patient refers that her symptoms are worsened by

movement its improve with pain medication[.]” Tr. 455 (sic).

Although the physical examination conducted on that date

revealed a spasm in plaintiff’s neck, the examination of

plaintiff’s musculoskeletal system reflected “No Pain” and “No

Complaints[.]” Tr. 456. Accordingly, the Court also finds no

error on this point.

    Plaintiff next contends that “[t]he ALJ expressly failed to

recognize the severity of the symptoms that the plaintiff

experienced in her hands and wrists bilaterally.” Doc. #24-1 at

11. To the contrary, the ALJ stated in his decision: “The

claimant testified that she experienced symptoms of pain,

numbness and swelling in her hands and feet, causing her

difficulties performing repetitive activities with her hands

such as writing.” Tr. 19. Plaintiff cites to several pieces of

evidence which purportedly support the conclusion that the ALJ’s

“[f]ailure to include limitations in bilateral hand use in the

RFC was in error.” Doc. #24-1 at 12; see also id. at 11-12. The


                              ~ 15 ~
question, however, is not whether substantial evidence supports

plaintiff’s position, but rather, whether substantial evidence

supports the ALJ’s decision. See Bonet, 523 F. App’x at 59.

Here, substantial evidence supports the ALJ’s decision not to

assign limitations on the basis of plaintiff’s alleged bilateral

hand and wrist symptoms.

    Pertinent to the Court’s analysis is the well-established

principle that the ALJ “is entitled to rely not only on what

the record says, but also on what it does not say.” Dumas v.

Schweiker, 712 F.2d 1545, 1553 (2d Cir. 1983); accord Gonzalez

v. Berryhill, No. 3:17CV1385(SALM), 2018 WL 3956495, at *15 (D.

Conn. Aug. 17, 2018). Here, despite a lengthy record, which

includes roughly 800 pages of medical records, a minority

reflect plaintiff’s complaints of bilateral hand and wrist pain

during the relevant time period.

    Plaintiff relies on medical records reflected at pages 551

through 617 of the record, which are barely legible progress

notes from Access Rehab Centers. See Tr. 551-617. Plaintiff’s

statement of material facts represents that these records

reflect plaintiff “underwent physical therapy and steroid

injections at Access Rehab Centers in Waterbury for treatment of

hand and wrist pain; trigger finger and tenosynovitis; neck and

thoracic pain and headache between May 22, 2014, and January 22,

2015 with only short-term benefit.” Doc. #24-2 at 2, ¶7 (citing

                              ~ 16 ~
Tr. 551-617). Defendant agrees with that statement and further

clarifies:

    [B]illing records show that Plaintiff had occupational
    therapy from May 5, 2014 through August 6, 2014 for left
    trigger finger, left wrist pain, and decreased left grip
    strength. The remainder of plaintiff’s sessions at
    Access Rehab Center from June 2014 through January 2015
    were physical therapy sessions to treat her neck pain,
    headaches and decreased cervical range of motion.

Doc. #26-2 at 2, ¶7.a. The Court’s de novo review of the record

reflects that defendant’s representation is generally accurate

-- plaintiff received occupational therapy for her left trigger

finger, left wrist pain, and decreased left grip strength for

three months, between May 2014 and August 2014. See Tr. 551-65.

Plaintiff also reported numbness in both hands on two occasions

in September 2014, see Tr. 583, Tr. 585, and a burning sensation

in her hands on one occasion in November 2014, see Tr. 607. Her

rehabilitation potential was noted as “[g]ood[.]” Tr. 555.

    Otherwise, between 2014 and 2017, there is a dearth of

medical records reporting, or otherwise reflecting, plaintiff’s

complaints of bilateral hand and wrist symptoms. This is

confirmed by plaintiff’s statement of material facts. See

generally Doc. #24-2 at 2-4. Indeed, many of plaintiff’s visits

to her treating doctors during this time do not reflect any

complaints of hand or wrist pain. See, e.g., Tr. Tr. 525-28

(July 20, 2014: “Denies other medical problems other than

chronic muscle spasms and left shoulder pain and decreased

                              ~ 17 ~
ROM.”); Tr. 504 (September 18, 2014, treatment record reflecting

a “Normal” examination of plaintiff’s left and right fingers and

hands); Tr. 618-23 (February 25, 2015, treatment record: “Also

c/o back/neck/shoulder pain”); Tr. 985-89 (April 22, 2016,

treatment record: “Here to f/u neck, back pain”); Tr. 997-1002

(January 18, 2016, treatment record: “Left shoulder, beck, low

back pain x years”); Tr. 1036-41 (March 31, 2017, treatment

record: “Muscle aches generalized”). In 2015, consultative

examiner Dr. Noel found plaintiff had grip strength of 4 out of

5 bilaterally and a normal range of motion of her wrists. See

Tr. 660; see also id. (“The patient has no limitations with

manipulative skills of the hand.”).

    It is not until April 2017 that the medical records reflect

plaintiff’s complaints of bilateral hand and wrist pain with

abnormal examinations. See Tr. 1092, Tr. 1172. Although these

two medical records reflect tenderness and abnormalities in

plaintiff’s hands and wrists, see Tr. 1093, Tr. 1172, this does

not overcome the other substantial evidence of record supporting

the ALJ’s decision to omit limitations relating to those

symptoms. Evidence supporting this aspect of the ALJ’s decision

includes: (1) plaintiff’s lack of bilateral hand and wrist

complaints over a period of nearly three years; (2) Dr. Noel’s

findings on examination; (3) the objective medical evidence, see

Tr. 1095-96 (April 7, 2017, MRI of plaintiff’s hands reflecting

                              ~ 18 ~
“[m]ild degenerative changes in the right wrist[]”); (4) the

opinions of the state reviewing, non-examining physicians, see

Tr. 76, Tr. 90 (opining plaintiff had “[u]nlimited” function in

gross and fine manipulation); and (5) plaintiff’s reports to her

medical providers that she had no difficulties in her activities

of daily living, see Tr. 854 Tr. 986, Tr. 1038, Tr. 1046 (“No

difficulty with activities of daily living and able to do one’s

own cooking.”); Tr. 1052 (“No difficulty with activities of

daily living and able to do one’s own cooking.”); Tr. 1059.

    Accordingly, the Court finds substantial evidence supports

the ALJ’s decision not to assign limitations related to

plaintiff’s alleged bilateral hand and wrist symptoms.

        3.      Neck and Back Symptoms

    Plaintiff next contends that “the ALJ’s failure to

recognize the severity of the plaintiff’s back and neck symptoms

and to not incorporate the findings into the RFC is error. The

plaintiff’s symptoms of joint pain and restrictions are caused

by osteoarthritis and not by degenerative disc disease.” Doc.

#24-1 at 12. Defendant responds that plaintiff “is mistaken. The

ALJ noted that plaintiff complained of back and neck pain, and

that imaging studies generally revealed mild abnormalities.”

Doc. #26-1 at 10. Defendant also contends that the ALJ

“explicitly acknowledged” the “etiology” of plaintiff’s

symptoms. Id.

                               ~ 19 ~
    Plaintiff’s categorization of the ALJ’s decision is not

accurate. The ALJ considered and summarized the evidence of

record, including plaintiff’s subjective statements, diagnostic

imaging results, the results of plaintiff’s physical

examinations, and plaintiff’s diagnoses, including her

“fibromyalgia and osteoarthritis.” Tr. 21. Additionally, in

concluding that plaintiff retained the ability to perform light

work (with the other assessed postural limitations), the ALJ

stated: “As a result of the claimant’s fibromyalgia,

degenerative disc disease of her lumbar and cervical spine, and

joint osteoarthritis, I find that the claimant would be

restricted to performing work at the light exertional

capacity[.]” Tr. 21-22.

    The ALJ was not required to consider only the evidence

related to plaintiff’s osteoarthritis. Rather, the Regulations

dictate that a claimant’s RFC will be “based on all of the

relevant evidence in [his or her] case record.” 20 C.F.R.

§404.1545(a)(1); see also id. at (a)(3) (“We will assess your

residual functional capacity based on all of the relevant

medical and other evidence.”). The ALJ adequately considered the

severity of plaintiff’s neck and back symptoms based on the

totality of the evidence of record. See Tr. 20-21. Substantial

evidence supports the finding that plaintiff was capable of

light work given the normal to mild findings on examination.

                              ~ 20 ~
See, e.g., Tr. 456, Tr. 459, Tr. 463, Tr. 466 (2013 and 2014

examinations of plaintiff’s musculoskeletal system reflecting

“No Pain, No Complaints”); Tr. 504 (September 19, 2014,

examination reflecting normal gait and examination of

plaintiff’s cervical spine); Tr. 516 (normal gait, stance and

examination of plaintiff’s musculoskeletal system on November 6,

2014); Tr. 526 (July 30, 2014, examination of musculoskeletal

system: “Overall findings were normal.”); Tr. 621 (February 25,

2015, examination reflecting normal gait and stance); Tr. 874-75

(July 16, 2015, examination, reflecting: tenderness on palpation

to back; no muscle spasm; normal findings as to plaintiff’s

musculoskeletal system; negative straight leg raising test; and

normal gait); Tr. 987 (April 22, 2016, examination: “Cervical

spine showed tenderness on palpation” but “showed no

weakness.”); Tr. 1039 (March 31, 2017, examination reflecting

plaintiff’s neck, back and gait were all normal); Tr. 1093

(April 4, 2017, examination noting tenderness of neck and

spine); Tr. 1122 (May 6, 2016, examination noting plaintiff’s

neck to be normal and tenderness to plaintiff’s back and spine).

Diagnostic imaging further supports the ALJ’s findings. See Tr.

440, Tr. 626, Tr. 632, Tr. 883, Tr. 1003-04 (diagnostic imaging

of plaintiff’s lumbar and cervical spine).

    In connection with her RFC argument, plaintiff also asserts

that the ALJ erroneously “chose to disregard [Dr. Noel’s]

                              ~ 21 ~
findings, only accepting the limited portion of Dr. Noel’s

report that was helpful to a finding of no disability.” Doc.

#24-1 at 13. Defendant responds that the ALJ “reasonably

concluded that Dr. Noel’s report was entitled to partial

weight.” Doc. #26-1 at 7. With respect to Dr. Noel’s report, the

ALJ summarized Dr. Noel’s findings and decided to

    afford partial weight to the opinion of Dr. Noel. He is
    not a treating source with only one opportunity to
    evaluate the claimant, limiting the scope of his
    opinion, and his opinion is vague, without a function-
    by-function assessment of the claimant’s limiting,
    reducing the persuasive value of his opinion. However,
    his findings on examination are generally consistent
    with the totality of the treatment record, showing
    diffuse areas of tenderness in the claimant’s joints,
    limited range of motion in her cervical and lumbar spine,
    but   generally   intact   neurological    functioning[.]
    Additionally, the opinion that the claimant would have
    no manipulative limitations is generally consistent with
    the totality of the record, showing no consistent
    findings on examination of the claimant’s bilateral
    hands[.]

Tr. 22 (internal citations omitted) (sic).

    The ALJ’s decision to afford Dr. Noel’s opinion partial

weight is supported by substantial evidence. Generally, “a

consulting physician’s opinions or report should be given

limited weight because they are often brief, are generally

performed without benefit or review of the claimant’s medical

history and, at best, only give a glimpse of the claimant on a

single day.” Harrington v. Colvin, No. 6:13CV1230(MAD), 2015 WL

1275337, at *7 (N.D.N.Y. Mar. 19, 2015) (citation and quotation


                              ~ 22 ~
marks omitted)). Further, as the ALJ observed, Dr. Noel’s

ultimate opinion is vague, and essentially “useless in

evaluating whether [plaintiff] can perform [any] work.” Curry v.

Apfel, 209 F.3d 117, 123 (2d Cir. 2000), superseded by statute

on other grounds, 20 C.F.R. §404.1560(c)(2), as recognized in

Douglass v. Astrue, 496 F. App’x 154, 156 (2d Cir. 2012); see

also Selian v. Astrue, 708 F.3d 409, 421 (2d Cir. 2013) (The

opinion of the consultative examiner was “remarkably vague”

where the examiner used the terms “mild degree” and

“intermittent,” and the meaning of those terms were “left to the

ALJ’s sheer speculation.”). To the extent the ALJ credited the

findings of Dr. Noel’s examination, those findings are generally

supported by other evidence of record, as summarized, supra.

Thus, the Court finds no error with the partial weight afforded

to Dr. Noel’s opinion.

    Accordingly, the Court finds no error concerning the ALJ’s

consideration of plaintiff’s neck and back impairments.

    B.   Credibility Determination

    Plaintiff next contends that the ALJ erred in his

assessment of plaintiff’s credibility. See Doc. #24-1 at 14-18.

Specifically plaintiff asserts that the ALJ erred by: (1)

failing to consider plaintiff’s extensive work history; (2)

failing to consider plaintiff’s reasons for non-compliance with

treatment referrals; and (3) relying on plaintiff’s alleged

                              ~ 23 ~
continued engagement in successful work activity until she

retired in 2013. See id. at 14-17. Defendant responds that the

ALJ’s credibility findings are supported by substantial

evidence. See Doc. #26-1 at 7-10.

    After summarizing plaintiff’s testimony, and a “careful

consideration of the evidence,” the ALJ found that plaintiff’s

“medically determinable impairments could reasonably be expected

to cause the alleged symptoms[,]” but that plaintiff’s

“statements concerning the intensity, persistence and limiting

effects of these symptoms are not entirely consistent with the

medical evidence and other evidence in the record for the

reasons explained in” his decision. Tr. 20. The ALJ then stated:

    As it pertains to the claimant’s pain, the record shows
    that the claimant has reported a long history of
    widespread joint pain, going back multiple years prior
    to her alleged onset date, with imaging and diagnostic
    testing   revealing   generally   mild   abnormalities.
    Recently, the claimant has received specialty treatment
    and it was determined the etiology of her reported
    symptoms was fibromyalgia. However, the record does not
    show that the claimant has experienced significant
    change or deterioration in her condition since it
    initially appears, and does not support a determination
    that this condition would result in work related
    limitations prohibiting her from performing her past
    relevant work.

Tr. 20. After summarizing the relevant medical evidence, the ALJ

concluded:

    [T]he totality of the record shows that the claimant has
    reported a long history of widespread joint pain
    beginning in 1999, but was capable of continuing to
    engage in successful gainful work activity until she

                              ~ 24 ~
    retired from her occupation in 2013. Despite her
    allegations in hearing regarding the severity of her
    symptoms at that time, the record shows that when the
    claimant moved to Connecticut in 2014, she received
    generally conservative treatment for her impairments,
    consisting of non-narcotic medications and physical
    therapy. Despite the provided referral of her primary
    care provider, the claimant did not receive specialty
    care for nearly two years following her move, and
    declined to undergo the recommended aquatic therapy and
    chiropractic care. On diagnostic imaging, the claimant
    displayed generally mild abnormalities in her shoulder,
    wrist, lumbar and cervical spine, without evidence of
    stenosis, nerve root compromise, or joint instability.
    Despite the claimant’s allegations regarding her
    significantly limited functional capacity, the claimant
    reported to her treating source that she exercised and
    had no difficulties attending to her activities of daily
    living (Ex. 6F, 7; 26F, 15, 29). Additionally, the record
    shows that the claimant reported symptoms of pain have
    been managed primarily through non-narcotic pain
    medication. In general, I find that the claimant’s
    treatment course is inconsistent with her allegations
    regarding the severity of her symptoms, and resulting
    functional limitations, particularly regarding her
    limited tolerance for prolonged standing and walking.

Tr. 21.

    “Credibility findings of an ALJ are entitled to great

deference and therefore can be reversed only if they are

patently unreasonable.” Pietrunti v. Dir., Office of Workers’

Comp. Programs, 119 F.3d 1035, 1042 (2d Cir. 1997) (quotation

marks and citation omitted). The regulations set forth a two-

step process that the ALJ must follow in evaluating plaintiff’s

subjective complaints. First, the ALJ must determine whether the

record demonstrates that the plaintiff possesses a “medically

determinable impairment that could reasonably be expected to


                              ~ 25 ~
produce [plaintiff’s] symptoms, such as pain.” 20 C.F.R.

§404.1529(b). Second, the ALJ must assess the credibility of the

plaintiff’s complaints regarding “the intensity and persistence

of [plaintiff’s] symptoms” to “determine how [the] symptoms

limit [plaintiff’s] capacity for work.” 20 C.F.R. §404.1529(c);

see generally SSR 16-3P, 2017 WL 5180304 (S.S.A. Oct. 25, 2017)

(describing two-step process used to evaluate a claimant’s

subjective symptoms).6 The ALJ should consider factors relevant

to plaintiff’s symptoms, such as pain, including: (1) the

claimant’s daily activities; (2) the “location, duration,

frequency, and intensity” of the claimant’s pain or other

symptoms; (3) any precipitating or aggravating factors; (4) the

“type, dosage, effectiveness, and side effects of any

medication” taken by claimant to alleviate the pain; (5)

“treatment, other than medication,” that plaintiff has received

for relief of pain or other symptoms; (6) any other measures

plaintiff has used to relieve symptoms; and (7) other factors

concerning plaintiff’s “functional limitations and restrictions


6 “SSR 16-3p, which became effective March 28, 2016, supersedes
SSR 96-7p, which was promulgated in 1996. On October 25, 2017,
the SSA republished SSR 16-3p, detailing how to apply the ruling
as it relates to the applicable date. Specifically, the SSA
indicated that adjudicators should apply SSR 16-3p rather than
SSR 96-7p when making a determination on or after March 28,
2016.” Kearney v. Berryhill, No. 1:16CV652(MAT), 2018 WL
5776422, at *5 (W.D.N.Y. Nov. 2, 2018). Because the ALJ’s
decision is dated November 1, 2017, SSR 16-3p applies here. See
id.
                              ~ 26 ~
due to pain or other symptoms.” 20 C.F.R. §404.1529(c); see also

SSR 16-3P, 2017 WL 5180304, at *7-8.

           1.   Work History

    Plaintiff first asserts that the ALJ erred in assessing her

credibility because he failed to account for her good work

history. See Doc. #24-1 at 14-15. Defendant responds that a

claimant’s work history is just one of many factors an ALJ may

consider and that his failure to explicitly discuss that factor

does not necessarily mean it was not considered. See Doc. #26-1

at 9-10.

    “[A] good work history may be deemed probative of

credibility. Work history, however, is just one of many factors

appropriately considered in assessing credibility.” Wavercak v.

Astrue, 420 F. App’x 91, 94 (2d Cir. 2011) (internal citations

and quotation marks omitted); see also Campbell v. Astrue, 465

F. App’x 4, 7 (2d Cir. 2012); Legg v. Colvin, 574 F. App’x 48,

49-50 (2d Cir. 2014). Indeed, “good work history ... not

specifically referenced in the ALJ’s decision does not undermine

the credibility assessment,” provided that “substantial evidence

support[s] the ALJ’s determination.” Wavercak, 420 F. App’x at

94; accord Campbell, 465 F. App’x at 7.

    Although the ALJ did not specifically reference plaintiff’s

work history in his credibility assessment, it is apparent from

his decision that he was aware of plaintiff’s work history. The

                               ~ 27 ~
ALJ referenced plaintiff’s prior work in his decision no fewer

than three times. See Tr. 19 (Plaintiff “testified that she last

worked in June 2013, retiring due to her physical

impairments.”); Tr. 20 (“The record shows that the claimant

received treatment while she was living and working in Puerto

Rico[.]”); Tr. 21 (“In summary, the totality of the record shows

that the claimant has reported a long history of widespread

joint pain beginning in 1999, but was capable of continuing to

engage in successful gainful work activity until she retired

from her occupation in 2013.”). Additionally, at step four, the

ALJ considered, and explicitly found, that plaintiff was capable

of performing her past relevant work as a social worker. See Tr.

23. As will be discussed below, the ALJ appropriately assessed

plaintiff’s credibility, and that assessment is supported by

substantial evidence. Thus, “[t]he ALJ’s decision not to rely

exclusively on [plaintiff’s] good work history was therefore not

erroneous.” Campbell, 465 F. App’x at 7.7


7 Plaintiff primarily relies on the non-controlling case of
Ingrassia v. Colvin, 239 F. Supp. 3d 605, 627 (E.D.N.Y. 2017),
to support her argument that the ALJ erred by not explicitly
considering her work history. See Doc. #24-1 at 15-16.
Ingrassia, however, is distinguishable. There, the ALJ did not
consider the seven factors set forth in 20 C.F.R. 404.1529(c).
See id. at 528. As will be discussed, here, the ALJ
appropriately considered the factors set forth in that
Regulation. The other cases relied upon by plaintiff are each
distinguishable for similar reasons. See Cullen v. Comm’r of
Soc. Sec., No. 15CV1180(JCF), 2016 WL 3144050, at *7 (S.D.N.Y.
May 19, 2016) (The ALJ erred in assessing plaintiff’s
                              ~ 28 ~
        2.    Treatment Recommendations

    Plaintiff asserts that in discounting her credibility, the

ALJ erroneously relied on plaintiff’s failure to comply with

certain treatment recommendations without considering

plaintiff’s explanations for that non-compliance. See Doc. #24-1

at 16-17. Defendant contends that the ALJ “reasonably concluded

on the basis of the totality of the evidence in the record that

Plaintiff’s claims of disabling pain and functional limitations

were not consistent with her conservative course of treatment

and failure to follow treatment recommendations and

referrals[.]” Doc. #26-1 at 9.

    Although an ALJ may properly consider a plaintiff’s failure

to follow treatment as prescribed, “[t]he law is clear, that an

ALJ may not draw negative inferences from a claimant’s lack of

treatment without considering any explanations the claimant may

provide.” Campbell v. Astrue, 596 F. Supp. 2d 446, 454 (D. Conn.

2009); see also Schlichting v. Astrue, 11 F. Supp. 3d 190, 207




credibility where, inter alia, he “failed to characterize the
plaintiff’s testimony accurately” and “devote[d] significant
attention to the plaintiff’s description of his daily
activities[.]”); Fernandez v. Astrue, No. 11CV3896(DLI), 2013 WL
1291284, at *19 (E.D.N.Y. Mar. 28, 2013) (The ALJ erred in
assessing plaintiff’s credibility where, inter alia, the ALJ
found “Plaintiff’s testimony ... was not credible, because it
was inconsistent with the RFC as determined by the ALJ[]” and
failed “to provide any further basis for finding Plaintiff not
credible [.]”); Bradley v. Colvin, 110 F. Supp. 3d 429, 446
(E.D.N.Y. 2015) (same).
                                 ~ 29 ~
(N.D.N.Y. 2012) (The “ALJ must not draw an adverse inference

from a claimant’s failure to seek or pursue treatment without

first considering any explanations that the individual may

provide, or other information in the case record, that may

explain infrequent or irregular medical visits or failure to

seek medical treatment.” (citation and internal quotation marks

omitted)).

    Plaintiff does not take issue with the ALJ’s reliance on

plaintiff’s failure to comply with the recommendation that she

undergo aquatic therapy or chiropractic treatment, presumably

because the ALJ explicitly noted plaintiff’s explanation for

that noncompliance elsewhere in his decision. See Tr. 21 (“[T]he

claimant declined physical therapy and chiropractic care due to

the cost[.]”). It is not apparent, however that the ALJ

considered plaintiff’s explanation for failing to comply with

the referral to see an orthopedist. See Tr. 937 (“Pt was

referred to ortho last yr – did not get to appt as UCONN and

Norwich Ortho unable to see her – pt was sent a letter asking if

OK to go to Hartford, but pt states she disregarded the letter

because she was not sure what it meant. Pt speaks only some

English. ... Pt states she si still interested in ortho

referral[.]” (sic)). “Nevertheless, the ALJ’s failure to

consider plaintiff’s explanation[] would be harmless error, as

plaintiff’s noncompliance was but one of several factors

                              ~ 30 ~
considered when assessing plaintiff’s credibility.” Gonzalez,

2018 WL 3956495, at *6.

    Accordingly, because the ALJ’s consideration of plaintiff’s

non-compliance with treatment recommendations was but one factor

in the ALJ’s overall credibility determination, which, as will

be discussed, complies with the Regulations and is supported by

substantial evidence, there is no reversible error. See

Schlichting, 11 F. Supp. 3d at 207 (ALJ committed harmless error

where “[t]he reference to Plaintiff’s failure to pursue

treatment ... was only part of the ALJ’s credibility

assessment.”); Kuchenmeister v. Berryhill, No. 16CV7975(HBP),

2018 WL 526547, at *19 (S.D.N.Y. Jan. 19, 2018) (“ALJ Katz’s

error was harmless. ALJ Katz’s overall determination to discount

plaintiff’s subjective complaints is supported by substantial

evidence, even if plaintiff’s inconsistent attendance at therapy

sessions is ignored.”).

        3.    Successful Work Activity

    Plaintiff next asserts that “[t]he ALJ also erroneously

stated in discounting the plaintiff’s credibility that she

continued to engage in successful work activity until she

retired from her occupation in 2013.” Doc. #24-1 at 17.

Plaintiff contends the ALJ ignored plaintiff’s testimony that




                              ~ 31 ~
“she stopped working in 2013 because she was unable to perform

the duties of her job because of her physical symptoms.” Id.8

     The ALJ did not err in relying on plaintiff’s prior work

activity. Indeed, he explicitly stated in his decision: “[T]he

claimant testified that she last worked in June of 2013,

retiring due to her physical impairments.” Tr. 19. Further, the

record supports the ALJ’s finding that plaintiff continued to

work despite her reported “long history of widespread joint

pain, going back multiple years prior to her alleged onset

date[.]” Tr. 20; see, e.g., Tr. 721 (Plaintiff complained of

“severe muscle spasm ... due to poor posture at work” in 1999.);

Tr. 472 (August 22, 2012, medical record noting plaintiff’s

complaints of neck pain and muscle spasm); Tr. 475 (March 19,

2012, medical record noting assessment of “Osteoarthrosis,

generalized, multiple sites”); Tr. 485 (April 12, 2010, medical

record noting plaintiff’s complaints of joint pain); Tr. 486

(January 25, 2010, medical record noting plaintiff’s complaints

of back pain); Tr. 489 (September 9, 2009, medical record noting

plaintiff’s complaints of neck pain and muscle spasm on

examination); Tr. 496 (November 6, 2008, medical record noting




8 Plaintiff also contends the ALJ ignored the SSA Report of SGA
Determination, which states plaintiff required changes to her
prior work activity due to her physical symptoms. See Doc. #24-1
at 17. The Court has already considered and rejected this
argument. See Section V.A.2., supra.
                              ~ 32 ~
plaintiff’s complaint of back pain); Tr. 497 (June 2, 2008,

medical record noting plaintiff’s complaints of neck and back

pain); Tr. 1120 (May 6, 2016, medical record noting the onset of

plaintiff’s neck pain was “20 years ago”). Although plaintiff

did need some accommodations at her prior job, she nevertheless

continued to engage in successful gainful employment until she

retired in 2013. See Tr. 361 (Work History Report noting

plaintiff worked from 1993 to June 2013 as an “Administrative

Aide and Soc Work” (sic)). Accordingly, the Court finds no error

on this point.

        4.       Credibility Finding, Generally

    Despite plaintiff’s claims of error, the Court finds that

the ALJ’s credibility findings are supported by substantial

evidence. In assessing plaintiff’s credibility, the ALJ

considered plaintiff’s conservative course of treatment

(including the use of non-narcotic medications), the consistency

of plaintiff’s statements in light of the objective medical

evidence and other evidence of record, and plaintiff’s

activities of daily living. The ALJ appropriately considered

each of those factors, which are supported by substantial

evidence of record.

    First, plaintiff’s conservative treatment, including the

use of primarily non-narcotic pain medications, is well-

documented throughout the record. See, e.g., Tr. 407 (medication

                                ~ 33 ~
list); Tr. 551-617 (physical therapy records); Tr. 618 (noting

plaintiff “[h]ad been using motrin” for pain but that it “only

helped a little” (sic)); Tr. 950-51 (medication list); Tr. 1067

(noting referrals for aqua therapy and chiropractic treatment);

Tr. 1092 (noting plaintiff’s use of Flexeril and Motrin, and

that she has a “lidocaine patch[]”); Tr. 1093 (“The patient is

given exercises with her shoulder, climbing the wall. She is

encouraged to use Flexeril and increased range of motion and

stretching as able. ... She can use Tylenol Extra Strength when

needed as well as her lidocaine patch[.]”). “While conservative

treatment alone is not grounds for an adverse credibility

finding, the ALJ may take it into account along with other

factors.” Rivera v. Comm’r of Soc. Sec., No. 18CV372(BCM), 2019

WL 1227938, at *14 (S.D.N.Y. Mar. 15, 2019). Here, plaintiff’s

conservative treatment was but one of many factors considered by

the ALJ. Thus, “[i]t was proper for the ALJ to consider

Plaintiff’s ... conservative treatment in evaluating

h[er] credibility.” Holdridge v. Comm’r of Soc. Sec., 351 F.

Supp. 3d 316, 325 (W.D.N.Y. 2018); see also Mayor v. Colvin, No.

15CV0344(AJP), 2015 WL 9166119, at *21 n.29 (S.D.N.Y. Dec. 17,

2015) (“Courts in this Circuit routinely uphold credibility

determinations in which the ALJ finds a claimant’s statements

about their symptoms not credible based, inter alia, on

a conservative treatment record.”).

                              ~ 34 ~
    Second, the ALJ properly considered the consistency of

plaintiff’s subjective statements with the objective medical

evidence, including “diagnostic imaging,” which “displayed

generally mild abnormalities in her shoulder, wrist, lumbar and

cervical spine, without evidence of stenosis, nerve root

compromise, or joint instability.” Tr. 21. That statement is

supported by the record. See Tr. 440, Tr. 501, Tr. 626, Tr. 632,

Tr. 883, Tr. 1003. The ALJ also properly considered the

inconsistencies between plaintiff’s statements and other

evidence of record, including plaintiff’s conflicting statements

concerning her activities of daily living. Compare Tr. 1046, Tr.

1052, Tr. 1059, Tr. 1148 (plaintiff’s report to her primary care

physician that she had “[n]o difficulty with activities of daily

living”), with Tr. 47, Tr. 51-52 (plaintiff’s testimony

regarding her limited activities of daily living), and Tr. 295

(Disability Report describing plaintiff’s activities: “I cannot

do anything. ... I have a lot of trouble getting dressed,

bathing and doing anything that requires using my arms and

hands.”). “Here, the ALJ found inconsistencies between

[plaintiff’s] statements and the evidence. ... Thus, the ALJ

acted well within his discretion in concluding that [plaintiff]

was less than credible on at least some of her claims.” Burnette

v. Colvin, 564 F. App’x 605, 609 (2d Cir. 2014); see also Cherry

v. Colvin, No. 3:13CV1440(SRU), 2016 WL 164988, at *4 (D. Conn.

                              ~ 35 ~
Jan. 14, 2016) (“One strong indication of the credibility of an

individual’s statements is their consistency, both internally

and with other information in the case record[.]” (citation

omitted)).

    Third, the ALJ appropriately considered plaintiff’s

reported activities of daily living, including the multiple

reports to her primary physician that she had no difficulties in

that area. See Tr. 1046, Tr. 1052, Tr. 1059, Tr. 1148. “The law

is clear that the ALJ may consider a claimant’s purported

activities of daily living for the purposes of a credibility

determination. Indeed, the Commissioner’s regulations expressly

identify daily activities as a factor the ALJ should consider in

evaluating the intensity and persistence of a claimant’s

symptoms.” Coger v. Comm’r of Soc. Sec., 335 F. Supp. 3d 427,

436 (W.D.N.Y. 2018) (internal citation and quotation marks

omitted). Thus, the ALJ properly considered plaintiff’s

activities of daily living in making his credibility assessment.

    Here, where the ALJ has identified specific reasons for his

credibility determination, which are supported by substantial

evidence in the record, the Court will not second-guess his

decision. See Stanton v. Astrue, 370 F. App’x 231, 234 (2d Cir.

2010). Moreover, the ALJ had the opportunity to personally

observe plaintiff and her testimony, something the Court cannot



                              ~ 36 ~
do. Accordingly, the Court finds no error in the ALJ’s

assessment of plaintiff’s credibility.

    C.   Step Four Determination

    Last, plaintiff contends that the ALJ erred at step four

because the hypothetical provided to the VE “failed to expressly

refer to the plaintiff’s limited ability to communicate in

English.” Doc. #24-1 at 5. Accordingly, plaintiff asserts that

“the hypothetical was not based on substantial evidence.” Id.

Defendant responds that plaintiff “is mistaken, as the ALJ was

not required to consider her literacy or ability to communicate

in English prior to determining whether she can perform her past

relevant work.” Doc. #26-1 at 14.

    At step four, the ALJ concluded that plaintiff “is capable

of performing past relevant work as a social worker.” Tr. 23. In

support of that conclusion, the ALJ stated:

    The vocational expert testified that someone with the
    claimant’s residual functional capacity would be capable
    of performing the claimant’s past relevant work, as it
    was both actually and generally performed. Therefore, I
    find that the claimant’s past relevant work is not
    precluded by her residual functional capacity.

Id.; see also Tr. 56-59 (VE testimony).

    As previously noted, the ability to communicate in English

is an educational factor, which is considered at step five of

the sequential evaluation. See generally Section V.A.1., supra.

Where, as here, plaintiff has been found capable of performing


                              ~ 37 ~
her past relevant work, “[v]ocational factors of age, education,

and work experience should not be considered at step four of the

disability analysis[.]” Ladouceur v. Colvin, No.

7:15CV159(MAD)(TWD), 2016 WL 1175231, at *2 (N.D.N.Y. Mar. 25,

2016) (emphasis added); see also Bussi v. Barnhart, No.

01CV4330(GEL), 2003 WL 21283448, at *6 (S.D.N.Y. June 3, 2003)

(“A claimant’s inability to speak English is irrelevant to the

determination of whether she can perform her past relevant work,

however, because the Regulations direct that as long as the

claimant’s ailments themselves do not prevent her from meeting

the mental and physical demands of the job, the claimant must be

found not disabled.”); Williams v. Sullivan, 970 F.2d 1178, 1187

(3d Cir. 1992) (“[A]t step four, vocational factors are not

considered in determining whether or not a claimant retains the

residual functional capacity to perform past relevant work.”);

Efimova v. Barnhart, No. 04CV778(RF), 2005 WL 1251058, at *2

(W.D. Tex. May 17, 2005) (“Consideration of a claimant’s ability

to speak English to determine whether one can perform past

relevant work is not required or relevant.” (footnote omitted)).

Indeed, “[b]ecause the ALJ found Plaintiff capable of returning

to h[er] past relevant work at step four of the sequential

evaluation, he was not required to proceed to step five to

consider vocational factors such as age, education, and work

experience.” Petrie v. Astrue, No. 08CV1289(GLS)(VEB), 2009 WL

                              ~ 38 ~
6084277, at *10 (N.D.N.Y. Nov. 10, 2009) (emphasis added),

report and recommendation adopted, 2010 WL 1063836 (Mar. 19,

2010), aff’d, 412 F. App’x 401 (2d Cir. 2011).

     Plaintiff cites to many cases in support of her position

that the ALJ was required to consider plaintiff’s ability to

communicate in English when determining whether plaintiff was

capable of performing her past relevant work. See Doc. #24-1 at

5-6, 7-9. However, each of the cases cited by plaintiff, with

the exception of Pinto v. Massanari, 249 F.3d 840, 844 (9th Cir.

2001), was decided at step five of the sequential evaluation and

therefore, is not applicable to the circumstances of this case,

which was decided at step four.9 Although Pinto was decided at


9 See Lugo v. Chater, 932 F. Supp. 497, 500 (S.D.N.Y. 1996)
(Using the Grid Rules, “[t]he ALJ concurred with the vocational
expert that Lugo could perform limited types of sedentary work,
and concluded that a substantial number of jobs existed in the
national economy which Lugo could still perform.”), adhered to
on reconsideration (Apr. 19, 1996); Vega v. Harris, 636 F.2d
900, 902 (2d Cir. 1981) (“As the Secretary concedes, Vega
demonstrated that she could not perform her former work. The
Secretary, therefore, had the burden of proving Vega’s capacity
to perform other work.” (citation omitted)); Suarez v. Colvin,
No. 1:13CV198(BAM), 2015 WL 351424, at *3 (E.D. Cal. Jan. 23,
2015) (“Plaintiff alleges that the ALJ erred at Step Five[.]”);
Coria v. Comm’r of Soc. Sec., No. 1:13CV1643(SAB), 2014 WL
7178159, at *4 (E.D. Cal. Dec. 16, 2014) (“Plaintiff contends
that the ALJ erred at step five[.]”); Centeno v. Astrue, No.
10CV382(RFC), 2012 WL 728073, at *3 (W.D. Tex. Mar. 5, 2012)
(“Plaintiff claims that the ALJ’s finding at step five is not
supported by substantial evidence.”); Muniz v. Berryhill, No.
17CV433(CBG), 2018 WL 4635032, at *3 (W.D. Okla. Sept. 27, 2018)
(“The Court agrees with Plaintiff that the ALJ’s step-five
finding is not supported by substantial evidence.”); Lopez v.
Colvin, No. 3:14CV571(BH), 2015 WL 1473677, at *9 (N.D. Tex.
                              ~ 39 ~
step four, the Ninth Circuit explicitly refused to reach the

issue of whether language abilities should be considered at that

step. See id. at 848. Additionally, Pinto is not binding on this

Court. Thus, the case law relied on by plaintiff is not

persuasive.

    At step four, when “deciding whether the claimant has

satisfied th[e] burden [to show an inability to perform her past

relevant work], the ALJ is allowed to rely on testimony from a

vocational expert.” Whitehouse v. Colvin, No. 3:13CV894(MPS),

2014 WL 4685187, at *4 (D. Conn. Sept. 19, 2014); see also

Hackett v. Comm’r of Soc. Sec., No. 5:16CV692(ATB), 2017 WL

1373893, at *6 (N.D.N.Y. Apr. 13, 2017) (“At step four of the

disability analysis, the ALJ has the option to rely on VE

testimony.”).

    The Court has previously determined that the ALJ’s RFC

determination is supported by substantial evidence. See Section

V.A., supra. Because the ALJ’s hypothetical to the VE tracked

his ultimate RFC determination, see Tr. 57, the step four

finding is supported by substantial evidence and there is no

error. See Robinson v. Berryhill, No. 15CV6513(FPG), 2017 WL

1131967, at *6 (W.D.N.Y. Mar. 27, 2017) (Where the RFC

determination was supported by substantial evidence, and “the



Mar. 31, 2015) (“Plaintiff argues that substantial evidence does
not support the ALJ’s step five finding[.]”).
                              ~ 40 ~
hypothetical questions posed to the VE adequately reflected the

RFC determination[,] ... the ALJ was entitled to rely on the

VE’s responses[,]” and thus, “the ALJ’s step four analysis was

supported by substantial evidence.” (internal citations

omitted)); Lewis v. Colvin, No. 1:13CV1152(MAT), 2017 WL

1046744, at *3 (W.D.N.Y. Mar. 19, 2017) (“The hypothetical posed

to the VE was consistent with Dr. Miller’s findings as well as

the RFC found by the ALJ, and the ALJ was therefore entitled

to rely upon the VE testimony in making his step four

finding.”); Rivera-Cruzada v. Comm’r of Soc. Sec., 741 F. App’x

737, 740 (11th Cir. 2018) (“[T]he VE’s testimony that Rivera-

Cruzada could perform his past relevant work as a chauffeur

without being able to speak English does not conflict with the

DOT[,]” where “the DOT listing for chauffer does not

specifically require the claimant’s language be English.”).

VI.   CONCLUSION

      For the reasons stated, defendant’s Motion for an Order

Affirming the Decision of the Commissioner [Doc. #26] is

GRANTED, and plaintiff’s Motion for Order Reversing the Decision

of the Commissioner [Doc. #24] is DENIED.

      SO ORDERED at New Haven, Connecticut, this 3rd day of

April, 2019.
                          _______/s/___________________
                          HON. SARAH A. L. MERRIAM
                          UNITED STATES MAGISTRATE JUDGE


                               ~ 41 ~
